503 P.2d 571 (1972)
Wilbert Montell BROWN, Appellant,
v.
The STATE of Oklahoma, Appellee.
No. A-16269.
Court of Criminal Appeals of Oklahoma.
October 26, 1972.

ORDER REVERSING AND REMANDING WITH INSTRUCTIONS TO DISMISS
Whereas, the Supreme Court of the United States, 408 U.S. 914, 92 S. Ct. 2507, 33 L. Ed. 2d 326, has vacated the opinion of this Court, Okl.Cr., 492 P.2d 1106, affirming the judgment and sentence rendered in the above styled and numbered cause, and remanded this cause for reconsideration of this Court in the light of Cohen v. California, 403 U.S. 15, 91 S. Ct. 1780, 29 L. Ed. 2d 284 (1971) and Gooding v. Wilson, 405 U.S. 518, 92 S. Ct. 1103, 31 L. Ed. 2d 408 (1972).
Now, therefore, it is the order of this Court that the judgment and sentence rendered in the District Court of Tulsa County, Case No. CRM-69-1077 be, and the same is hereby, reversed and remanded with instructions to dismiss.